IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                            FILED
                                                            February 20, 1998
CURTIS L. LANDRY, JR. d/b/a            )
LANDRY AND ASSOCIATES,                 )                   Cecil W. Crowson
                                       )                  Appellate Court Clerk
      Plaintiff/Appellee,              )      Rutherford Circuit
                                       )      No. 36960
VS.                                    )
                                       )      Appeal No.
JOHN DANIEL RUDD,                      )      01A01-9707-CV-00303
                                       )
      Defendant/Appellant.             )


                       CONCURRING OPINION

      I concur with the results of the court’s opinion. Persons opposing the
domestication of a foreign judgment cannot, for the first time, assert affirmative
defenses that should have been raised in the foreign proceeding. Since Dr. Rudd did
not assert his accord and satisfaction defense in the Louisiana proceeding, he has
waived his right to assert this defense now. Accordingly, the trial court was not
required to grant Dr. Rudd an evidentiary hearing on a defense that had been waived
as a matter of law.


      Tenn. Code Ann. § 26-6-104(c) (1980) states that authenticated foreign
judgments are “subject to the same procedures, defenses and proceedings for
reopening, vacating, or staying as a judgment of the court of record of this state.”
Accordingly, Dr. Rudd could have filed a Tenn. R. Civ. P. 60 motion seeking post-
judgment relief from the Louisiana judgment. Dr. Rudd’s accord and satisfaction
defense cannot reasonably be construed as a Tenn. R. Civ. P. 60 motion, and this
court cannot engraft claims for relief that the party himself has not pleaded.



                                       _______________________________
                                       WILLIAM C. KOCH, JR., JUDGE